Action to recover damages for breach of contract. Plaintiff moved under rule 103 of the Rules of Civil Practice, to strike out certain paragraphs, and under subdivision 6 of rule 109 of said Rules, to strike out three defenses in the answer. The order grants the motion to the extent of striking out certain of the paragraphs attacked, and of striking out the three defenses. Defendant appeals and urges that the complaint should have been dismissed, as the plaintiff’s motion searched the record under subdivision 6 of rule 109. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. No opinion. Hagarty, Acting P. J., Carswell, Adel, Nolan and Sneed, JJ., concur. [See post, p. 976.]